Justice EAKIN,
dissenting.
I join the dissenting statement of Justice Saylor.
The majority suggests § 2778a must yield to the Constitution, and indeed all statutes must. However, there has been no constitutional challenge to this statute. This is a mandamus request, suggesting the Constitution impliedly requires immediate action by the Speaker.
The act of setting elections is not discretionary — I agree with the majority on this point — but that does not equate to holding there is no discretion in when the act must be accomplished. The Constitution is silent on the matter of when the act must be accomplished — in the absence of a requirement of immediate action, it requires action within a reasonable time. What is reasonable of course depends on the specific situation, and here, the situation is not one the framers were likely to have considered.
The statute recognizes that when districts are realigned, timetables are necessarily changed; when an anticipated realignment is successfully challenged in court, the timetable is even further askew. I find the statute to be a reasonable, and not unconstitutional, effort to address an unfortunate situation.
As Justice Saylor notes, we are not presented with a properly framed constitutional challenge to a statute. We are asked for mandamus relief. As the statute vests discretion in the Speaker under the present circumstances, mandamus is inappropriate. Hence, I dissent.
Justice ORIE MELVIN joins this Dissenting Statement.